Citation Nr: 1301122	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  07-20 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to May 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran claims that he is entitled to service connection for a sleep apnea disability.  In numerous statements submitted in support of his claim, the Veteran asserted that his sleep apnea condition is related to his service-connected chronic obstructive pulmonary disease (COPD) disability.  In a May 2007 statement, the Veteran also indicated that he has snored ever since his military service and that his sleep apnea may be related to his snoring.

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  In this regard, direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Direct service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Secondary service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury or when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected disorder.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

As an initial matter, the service connection has been established for COPD effective from May 1, 1990.  Service connection has also been granted for postoperative residuals of a deviated septum disability with chronic sinusitis, effective from May 15, 1998.   

The medical evidence of record reveals a diagnosis of sleep apnea in November 2005, as confirmed by a VA sleep study.

In February 2006, the Veteran underwent a VA examination in conjunction with his claim for service connection for sleep apnea.  Following the examination, the VA examiner opined that the Veteran's sleep apnea was not related to his COPD, as many people can have sleep apnea without COPD and vice versa.  The examiner further stated that there has been no direct correlation between the two diagnoses.  However, the examiner did not provide any opinion regarding whether the sleep apnea disorder is etiologically related to service, nor did the examiner provide an opinion regarding whether the sleep apnea disorder is aggravated by a service-connected disability.  As such, the February 2006 VA examination is inadequate, and a remand for a new medical opinion is required.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Veteran must be afforded a new examination with regards to his claimed sleep apnea disorder.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  The Veteran must be requested to complete and return authorization and consent to release information forms regarding any private treatment.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must request all outstanding VA treatment records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a comprehensive examination to determine whether his current sleep apnea was incurred in or due to his active duty service, to include his competent reports of snoring in service and thereafter.  Further, the examiner must ascertain any relationship between the Veteran's current sleep apnea and any service-connected disorder, to include COPD and postoperative residuals of a deviated septum with chronic sinusitis.  Moreover, the examiner must opine as to whether any of the Veteran's service-connected disabilities, aggravate his current sleep apnea.  

In so doing, the examiner must specifically comment upon a December 2005 statement from a VA physician indicating a possible relationship between the Veteran's sleep disorder and his impaired respiratory function, as well as the opinion included in the February 2006 VA respiratory examination report.  


The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

